As filed with the Securities and Exchange Commission UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave, 4th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:September 30, 2011 Item 1. Schedule of Investments. JORDAN OPPORTUNITY FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (Unaudited) Shares Value COMMON STOCKS - 97.4% Airlines - 1.3% United Continental Holdings, Inc. (a) $ Chemicals - 12.2% CF Industries Holdings, Inc. Huntsman Corp. Monsanto Co. Mosaic Co. Potash Corp., Inc. - ADR Communications Equipment - 6.7% JDS Uniphase Corp. (a) QUALCOMM, Inc. Computers & Peripherals - 7.9% Apple, Inc. (a) SanDisk Corp. (a) Consumer Finance - 3.0% Capital One Financial Corp. Energy Equipment & Services - 14.9% Baker Hughes, Inc. C&J Energy Services, Inc. (a) Cameron International Corp. (a) Halliburton Co. National Oilwell Varco, Inc. Patterson UTI Energy, Inc. Schlumberger Ltd. Hotels, Restaurants & Leisure - 2.3% Las Vegas Sands Corp. (a) Insurance - 6.1% American International Group, Inc. (a) MetLife, Inc. XL Group PLC Internet Software & Services - 6.2% Ebay, Inc. (a) Google, Inc. (a) Machinery - 3.3% Deere & Co. Media - 12.2% CBS Corp. Discovery Communications, Inc. (a) Time Warner, Inc. Viacom, Inc. The Walt Disney Co. Multiline Retail - 5.9% Macy's, Inc. Nordstrom, Inc. Oil, Gas & Consumable Fuels - 2.5% Alpha Natural Resources, Inc. (a) CONSOL Energy, Inc. Road & Rail - 2.5% Norfolk Southern Corp. Semiconductors & Semiconductor Equipment - 3.8% ASML Holding NV - ADR KLA-Tencor Corp. Specialty Retail - 4.1% The Childrens Place Retail Stores, Inc. (a) Guess?, Inc. Textiles, Apparel & Luxury Goods - 2.5% PVH Corp. TOTAL COMMON STOCKS (Cost $71,831,818) TOTAL INVESTMENTS IN SECURITIES - 97.4% (Cost $71,831,818) Other Assets in Excess of Liabilities - 2.6% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. ADR American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC, the Fund's Administrator. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Jordan Opportunity Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual or semi-annual report. Summary of Fair Value Exposure at September 30, 2011 (Unaudited) The Jordan Opportunity Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of September 30, 2011: Description Level 1 Level 2 Level 3 Total Common Stocks^ $- $- Total Investments in Securities $- $- ^ See Schedule of Investments for industry breakout. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for the President and Treasurer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title)/s/ Eric W. Falkeis Eric W. Falkeis, President DateNovember 21, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Eric W. Falkeis Eric W. Falkeis, President Date November 21, 2011 By (Signature and Title)* /s/ Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date November 23, 2011 * Print the name and title of each signing officer under his or her signature.
